Citation Nr: 0714895	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-24 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for dermatophytosis of 
the legs, claimed as jungle rot.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran had two distinct periods of active military 
service.  He served in the Marine Corps from March 1972 to 
March 1974, and he served in the Army from October 1974 to 
December 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  That rating decision, in part, denied 
service connection for a skin disorder of the legs, claimed 
as jungle rot.  A December 2004 rating decision denied 
service connection for PTSD.  

In June 2006, a hearing was held before Mark W. Greenstreet 
who was the Veterans Law Judge designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  A copy of the transcript of that hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With respect to the veteran's claim for service connection 
for a skin disorder, there is a single service medical record 
dated in July 1973 showing that he was treated for a rash in 
the groin area.  While the June 2003 VA Compensation and 
Pension examination did not reveal any fungal disorder of the 
skin, subsequent treatment records indicate additional skin 
symptoms.  Accordingly, another VA examination should be 
conducted.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

With respect to the veterans claim for service connection for 
PTSD, he provided some information with respect to stressors 
at his recent hearing.  The veteran's service personnel 
records for both of his periods of service should be obtained 
in an effort to assist the veteran in verifying his alleged 
stressors.  Also, VA Compensation and Pension examination for 
PTSD may be warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Request complete copies of the 
veteran's service personnel records for 
both of his periods of active service 
in the Marine Corps from March 1972 to 
March 1974, and in the Army from 
October 1974 to December 1974.  
Document the attempt to obtain these 
records.  

2.  After the above, review the file and 
prepare a summary of all the claimed 
stressors.  Specifically, undertake any 
necessary development to attempt to verify 
the veteran's claims of Marines being 
killed during his period of service at 
Guantanamo Bay from December 1972 to May 
1973.  This verification may include 
forwarding the summary of stressors and 
all associated documents to the 
appropriate service department 
organization.  Specifically, the veteran's 
claimed stressors for his Marine Corps 
service should be verified by the 
appropriate USMC office while his claims 
of stressors during his Army service 
should be verified by the U. S. Army and 
Joint Services Records Research Center 
(JSRRC).

3.  If a stressor has been confirmed, the 
veteran should be scheduled for an 
examination for psychiatric disorders.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination and the examiner must be 
informed as to which stressor or 
stressors have been verified.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  If there are different 
psychiatric disorders than PTSD, the 
examiner should reconcile the diagnoses.  
If a diagnosis of PTSD is appropriate, 
the examiner should specify if the 
verified stressor(s) were sufficient to 
cause the PTSD.  Any psychological 
testing which the examiner feels would be 
helpful should to be accomplished.

4.  The veteran should scheduled for a VA 
skin examination.  The report of 
examination should include a detailed 
account of all manifestations of skin 
disorders found to be present.  The 
examiner is requested to indicated if any 
current skin disorder is related to the 
single instance of a rash of the groin 
treated in service in 1973.   The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

5.  Following the above, should 
readjudicate the veteran's claims for 
service connection.  If the benefit sought 
on appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark W. Greenstreet 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


